Citation Nr: 0605902	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-27 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for skin disability, to 
include as due to herbicide exposure.

3.  Entitlement to a disability rating higher than 30 percent 
for optic atrophy of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran had active service from September 1969 to October 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that, although the veteran requested a Board 
hearing in his September 2003 VA Form 9, he specifically 
withdrew this request in an October 2004 letter, signed by 
him.  There are no other outstanding hearing requests of 
record.

The claim of entitlement to service connection for a skin 
disorder requires additional development, as will be 
addressed in the Remand section below.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
he does not have PTSD due to a verified in-service stressor.

2.  No other acquired psychiatric disorder was present in 
service or manifested within one year of the veteran's 
discharge from service, nor is any such disorder 
etiologically related to service.

3.  The veteran's optic atrophy of the left eye is manifested 
by blindness in the left eye, with light perception only; the 
veteran does not have blindness in the right eye.  




CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active duty, and the incurrence 
or aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101,, 1110, 1112 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for a disability rating higher than 30 
percent for optic atrophy of the left eye have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.78, 
4.84a, Diagnostic Code 6070 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for an acquired 
psychiatric disorder, to include PTSD, and for a skin 
disorder.  He is also seeking a disability rating higher than 
30 percent for service-connected optic atrophy of the left 
eye.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the case at hand, the notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in June 2001 and September 2001 letters, prior to 
the initial adjudication of the claims.  The Board notes 
that, even though the letters requested a response within 60 
days, they also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board also notes that the veteran's service medical 
records and pertinent VA medical records have been obtained, 
as well as records from the North Carolina Department of 
Corrections.  The Board notes that the veteran's 
representative has raised the issue of whether the veteran's 
service medical records are complete.  It is conceded that 
the veteran's service entrance examination is not of record.  
In the June 1972 rating decision, the RO noted "numerous 
prolonged efforts" to locate the report of the entrance 
examination.  However, the report of the service separation 
examination and other in-service treatment records are 
available.  While the RO did not suggest that any other 
documents were missing, neither it nor the Board can be 
certain that the service-medical records are otherwise 
complete.  In such circumstances, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Other than the 
service medical records, neither the veteran nor his 
representative has identified any outstanding evidence with 
respect to the psychiatric disorder and optic atrophy claims, 
to include medical records, that could be obtained to 
substantiate those claims.  The Board is also unaware of any 
such outstanding evidence.  Finally, the Board notes that the 
veteran has been afforded a VA examination to determine if he 
has PTSD due to a service stressor.  As explained below, the 
Board has determined that no such examination is required in 
this case.  In addition, he has not been afforded a current 
VA eye examination; however, the medical evidence currently 
of record is sufficient to decide this claim so no such 
examination is required.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulation.

Accordingly, the Board will now address the merits of those 
claims.  


PTSD

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2005).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In this case, there is of record a current medical diagnosis 
of PTSD.  A July 2001 mental health assessment conducted by 
Staff Psychologist S.B.H. M.A., at the Albemarle Correctional 
Institution, contains a diagnosis of PTSD, as do subsequent 
treatment reports from the North Carolina Department of 
Corrections.  However, in the July 2001 assessment, S.B.H. 
did not relate the PTSD to any particular stressor; in fact 
it is unclear whether the diagnosis of PTSD is at all related 
to a stressor involving the veteran's military service.  
While S.B.H. mentioned the veteran's military service in the 
report, she also discussed other traumatic incidents that 
occurred after service, such as a severe head injury incurred 
during a bar room fight in 1990, and the veteran's fatal 
shooting of his wife in December 1990.  In her assessment, 
S.B.H. stated, "he [the veteran] is trying to attribute his 
actions [killing his wife] to his head injury or Post 
Traumatic Stress Disorder so that he can explain his actions 
to his children."  The examiner then listed an AXIS I 
diagnosis of PTSD without further explanation.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Board is not 
competent to dismiss or question the diagnosis of PTSD on a 
medical basis.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  While there are numerous other psychiatric and 
neurological diagnoses of record to account for the veteran's 
symptoms of mental disorder, the Board has no firm basis to 
favor such diagnoses over that of S.B.H.  Accordingly, the 
Board finds that the first element (current diagnosis of 
PTSD) has been met.  However, with respect to identification 
of a stressor that is related to the diagnosis of PTSD, the 
July 2001 opinion is inconclusive.  Several possible 
stressors are mentioned, but none is identified as the likely 
cause of the veteran's PTSD.  An opinion by a health care 
professional that is not conclusive, carries little probative 
weight.  Indeed, the Court has provided guidance for weighing 
medical evidence.  A medical opinion based on speculation, 
without supporting rationale, does not provide the required 
degree of medical certainty.  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Based on the inconclusive nature of 
S.B.H.'s opinion with respect to a stressor, and the lack of 
any other opinion that purports to relate the veteran's PTSD 
to a particular stressor involving his military service, the 
Board finds that the third element, medical nexus, has not 
been met.  

The Board notes that the veteran has not been afforded a VA 
examination with respect to his PTSD claim.  The Board has 
considered whether a remand is warranted to obtain a nexus 
opinion with respect to the diagnosis of PTSD.  The VCAA and 
the implementing law and regulation provide, generally, that 
an examination or opinion is necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an injury 
or disease in service, indicates that the claimed disability 
or symptoms may be associated with the established injury or 
disease in service or with another service-connected 
disability, but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
C.F.R. § 3.159(c)(4) (2005); see also Charles v. Principi, 16 
Vet. App. 370 (2002).  As will be discussed in more detail 
below, the evidence does not establish that the veteran 
suffered an injury or disease in service (a confirmed 
stressor in the context of PTSD).  Accordingly, a remand for 
an examination or medical opinion is not required, as such 
examination or opinion is not necessary.

With respect to the second element, the veteran has described 
as stressors, witnessing fellow servicemen, whose names he 
cannot remember, get killed or lose limbs from rocket fire.  
He stated that he also experienced combat and was exposed to 
rocket fire himself.  

A review of the claims file reveals that all reasonable 
attempts have been made by VA to verify the veteran's 
stressors.  In appears that all of the veteran's known 
service personnel records available from the National 
Personnel Records Center (NPRC) have been obtained and 
associated with the record.  The veteran's contentions with 
respect to seeing dead or injured servicemen have not been 
verified and cannot be verified because specific details such 
as names, dates, and locations have not been provided by the 
veteran.  The veteran was asked in September 2001 to provide 
such details to assist the RO in corroborating his stressors, 
and he was provided a PTSD questionnaire as an enclosure.  It 
does not appear that he returned the questionnaire; however, 
he submitted a letter in November 2001, which contains the 
undetailed account set out above.  The veteran's sister also 
submitted a statement in December 2002, to the effect that 
the veteran's mental attitude was different after service.  
However, her statement does not mention any of the stressors 
described by the veteran.

The Board observes that the standard for verification of 
stressors is lessened for those veteran's who engaged in 
combat with the enemy.  The veteran maintains that he was in 
combat and the veteran's representative has argued that this 
relaxed standard should apply to the veteran.  However, the 
Board is unable to identify objective evidence which supports 
the veteran's assertions with respect to combat.  The Board 
notes that the veteran's military occupational specialty was 
a wireman or lineman.  This does not imply participation in 
combat.  Moreover, the veteran did not receive any 
decorations or awards indicative of combat status.  Although 
the veteran was awarded the National Defense Service Medal, 
such was awarded to all personnel for honorable active 
service for any period between June 27, 1950, and July 27, 
1954, or between January 1, 1961, and August 14, 1974.  See 
Manual of Military Decorations and Awards, 6-1 (Department of 
Defense Manual 1348.33-M, July 1990).  The Vietnam Service 
Medal awarded to the veteran was also awarded to all members 
of the Armed Forces of the United States serving at any time 
between July 4, 1965, and March 28, 1973, in Thailand, Laos, 
or Cambodia or the airspace thereover in direct support of 
operations in Vietnam.  Service medical records do not show 
any injuries reflective of participation in combat.  

The veteran's representative argued in the December 2005 
informal hearing that the veteran's "service in a combat 
zone is sufficient to satisfy the prerequisites in order to 
consider the appellant as a combat veteran."  He cited the 
case of Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) in support of this assertion, stating that such a 
principle was "implied" by the holding of the Federal 
Circuit.  The Board has reviewed the cited case and finds it 
entirely unpersuasive with respect to the assertions of the 
veteran's representative.  

In Dambach, the veteran's combat status was uncontested.  The 
question before the Federal Circuit was whether the combat 
presumption was applicable when the service records showed 
treatment for certain diseases, but did not show treatment 
for the disability claimed by the veteran.  The Court in 
Dambach did not in fact address the prerequisites for 
consideration as a combat veteran, nor did it address whether 
a veteran present in a "combat zone" is considered to have 
engaged in combat with the enemy simply by such presence.  
However, VA's General Counsel has addressed this question.  
In VAOPGCPREC 12-99 (October 18, 1999) it held that Section 
1154 requires that the veteran have actually participated in 
combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
VA General Counsel opinions are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2005).

As the record provides no evidence beyond the veteran's 
undetailed assertions to support combat engagement, the Board 
concludes that combat status has not been demonstrated in 
this case.  

This case is also distinguished from the facts of Suozzi v. 
Brown, 10 Vet. App. 307 (1997) and Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In those cases the general fact of the 
claimed events was confirmed by official sources and only the 
veteran's involvement was questioned.  In this case, however, 
there is no evidence from official sources or other 
corroborating evidence that the veteran's claimed stressors 
actually occurred.  As discussed above, while the veteran's 
sister confirmed a change in attitude by the veteran after 
service, she did not confirm that the veteran ever discussed 
the claimed stressors with her, or that she otherwise had 
knowledge of them at any time.  

Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's lay testimony or the 
diagnosis of PTSD.  Such corroboration is entirely absent 
from the record, and despite notice from VA as to the type of 
evidence that is required, the veteran has not provided the 
kind of information that would allow VA to obtain such 
corroboration.  

It is the veteran's responsibility to present and support a 
claim for benefits.  See 38 U.S.C.A. § 5107(a).  Here, 
despite notice of the required information and evidence, the 
veteran has not done so.  The Court has held that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, there is no credible corroborating evidence of the in-
service stressors identified by the veteran, and there is no 
medical evidence that relates the veteran's diagnosis of PTSD 
to an in-service stressor.  Service connection for PTSD is 
therefore not in order.  

The Board must also address whether the veteran's broader 
claim of entitlement to service connection for a psychiatric 
disorder can be granted.  The veteran now contends that he 
was treated by an Army psychiatrist while in service.  The 
Board notes that no record of such treatment now exists, and 
a psychiatric disorder was not diagnosed while the veteran 
was on active duty.  While the veteran's representative has 
questioned the completeness of the service medical records, 
the report of the service separation examination is of record 
and shows that the veteran's psychiatric status was found to 
be normal.  The Board finds this, and the lack of other in-
service treatment records, persuasive evidence against a 
psychiatric diagnosis in service.

The Board notes again that the veteran's sister submitted a 
statement in December 2002, to the effect that the veteran's 
mental attitude was different after service and became worse 
over time.  However, VA examinations conducted after service 
in February 1972 and December 1981 contained normal or no 
psychiatric findings.  See Curry v. Brown, 7 Vet. App. 59 
(1994) [a veteran's version of events from the past may be of 
limited credibility and probative value in the absence of 
medical records showing treatment for the claimed disorder].

Moreover, the veteran filed claims with VA in November 1971 
and April 1981 related to an eye disorder and headaches, but 
did not mention a psychiatric disorder.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

The first diagnosis of a psychiatric disorder did not occur 
until February 1991, almost 20 years after the veteran was 
discharged from active military service.  At that time, the 
veteran was diagnosed with a personality disorder NOS.  The 
examiner noted that the veteran had suffered a head injury in 
October 1990, and that the injury might have accentuated a 
personality disorder.  The veteran stated to the examiner 
that "everything was going fine until his head injury."  
Members of the veteran's family were contacted by the 
examiner and also stated that the veteran was doing okay 
until his injury.  The veteran now carries diagnoses (in 
addition to PTSD) of organic personality disorder, depressive 
disorder, atypical psychosis and schizophrenia.  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303, 4.9, 4.127 
(2005).  With respect to the other diagnoses, the first 
element is met.  However, the second element, disease or 
injury in service, is not met.  Moreover, the presumption 
applicable to psychoses that become manifest to a degree of 
10 percent within one year from date of separation, does not 
apply given the almost 20 years intervening separation and 
diagnosis.  

In the absence of a disease or injury in service that may be 
related to a current psychiatric diagnosis, there is no basis 
for granting service connection for an acquired psychiatric 
disability.  In addition, just as with the diagnosis of PTSD, 
the record contains no medical opinion that purports to 
relate any of the veteran's psychiatric or mental diagnoses 
to his military service.  Indeed, health care providers who 
evaluated the veteran in October 1991 and April 1993 related 
the veteran's current mental disorder to his October 1990 
head injury.  The third element is therefore also not met.

As two of the elements necessary for service connection for a 
psychiatric disorder other than PTSD have not been met, 
service connection is not in order.  

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disability, to include PTSD.  

Left Eye

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005) [higher of two evaluations].

The veteran is seeking an increased disability rating for 
optic atrophy of the left eye, which is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.84a, Diagnostic 
Code 6070 (2005).  He essentially contends that the 
symptomatology associated with the service-connected optic 
atrophy is more disabling than is contemplated by the 30 
percent rating.  

The Board notes initially that the veteran has not been 
afforded a VA examination to determine the current severity 
of his optic atrophy of the left eye.  Several attempts were 
made by the RO to set up a VA examination, but the veteran 
was unable to report for such examination due to his 
incarceration.  The Board also notes that the fact of the 
veteran's current incarceration does not absolve VA of its 
duty to assist the veteran in obtaining an examination, where 
such examination is deemed necessary.  38 U.S.C.A. § 5107(a) 
(West 2002); Wood, 1 Vet. App. at 193; Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  However, for reasons that will 
now be addressed, the Board has concluded that a current VA 
examination is not necessary with respect to the veteran's 
increased rating claim.  The facts with respect to this issue 
are not in dispute.  Based on those facts, as applied to the 
rating schedule, there is no reasonable possibility that a 
rating higher than 30 percent could be granted.  

Service connection for optic atrophy of the left eye was 
granted in a June 1972 rating decision, based on evidence 
that the veteran suffered a physical injury to left eye in 
service, and that this injury resulted in such decrease in 
visual perception that the veteran was only able to count 
fingers with his left eye.  The right eye is not service-
connected, and at the time of the grant of service connection 
for the left eye, in June 1972, the veteran had normal vision 
(20/20) in the right eye, as shown on VA examination in 
February 1972.  On examination conducted by the North 
Carolina Department of Corrections in May 2001, the veteran 
had 20/30 corrected vision in his non-service-connected right 
eye.  

In essence, given the nature of the veteran's service-
connected left eye disorder, the rating schedule provides 
only two bases under which a rating higher than 30 percent 
may be awarded.  First, under Diagnostic Code 6066, if the 
veteran's left eye were anatomically lost, a 40 percent 
rating would be for application.  There is however no 
contention on the part of the veteran, and no medical 
evidence to suggest that his left eye is anatomically 
missing.  The second basis under which a rating higher than 
30 percent may be awarded is total blindness in the non-
service-connected right eye.  Under 38 C.F.R. § 3.383 (1) 
(2005), provision is made for compensation for the non-
service-connected eye under such circumstances.  There is 
however no contention on the part of the veteran, and no 
medical evidence to suggest that the veteran is blind in his 
non-service-connected right eye.  As noted above, as of May 
2001, his corrected vision was 20/30.  

The rating schedule does not specify whether the "other 
eye" must be service-connected to qualify.  However, this 
question was addressed by the Court in Villano v. Brown, 
10 Vet. App. 248 (1997).  Under circumstances very similar to 
those now before the Board, the Court in Villano addressed 
the effects of 38 C.F.R. § 4.78 [aggravation of visual 
disability] on the Board's determination in that case that 
the non-service-connected eye must be considered as normal 
for purposes of evaluating the service-connected eye.  The 
Court affirmed the Board's decision, holding that, although 
§ 4.78 does require that non-service-connected vision 
impairment be taken into account when initially determining 
the effect of aggravation of a visual disability, that 
regulation precludes consideration of any increase in 
disability in the non-service-connected eye after the initial 
rating has been made.  In essence, applying the Court's 
interpretation of the pertinent regulations to this case, the 
condition of the veteran's non-service-connected right eye at 
the time of the June 1972 initial rating determines the level 
of visual acuity for the right eye to be used in all future 
evaluations of the service-connected left eye, and that 
determination does not change with time (short of blindness), 
even though the non-service-connected eye may worsen.  As the 
veteran's right eye was found to have 20/20 vision in the 
February 1972 initial evaluation, Diagnostic Code 6070 is the 
most appropriate diagnostic code to evaluate the veteran's 
optic atrophy of the left eye.  The code provides only a 30 
percent rating.  A higher rating is therefore not available.  

As the current condition of the veteran's non-service-
connected right eye (short of blindness) is not pertinent to 
the evaluation of his service-connected left eye, and as 
there is no contention either that the veteran is blind in 
the right eye or that his left eye is anatomically absent, a 
VA examination could not reasonably be expected to provide 
any basis on which to assign a higher rating for the left 
eye.  Such an examination is therefore not necessary.  

In conclusion, there is no factual dispute as to this issue.  
For the reasons and bases expressed above, the Board 
concludes that, as a matter of law, a rating higher than 30 
percent for optic atrophy of the left eye is not in order.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [in a case 
where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law].  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his optic atrophy of the left eye, and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  

ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.  

A rating higher than 30 percent for optic atrophy of the left 
eye is denied.


REMAND

The veteran's service medical records show that he was 
treated in service for urticaria (hives) and swelling and 
itching of the hands, ankles, and eyes, believed due to 
repeated insect bites.  In addition, records from the North 
Carolina Department of Corrections show that the veteran has 
received ongoing treatment for a foot fungus since September 
1993, a body rash in December 1999, and shaving bumps in June 
2000.  In June 2001, the veteran was treated for a complaint 
of porphyria cutanea tarda, but no diagnosis was given.  
There is currently no medical opinion of record addressing a 
nexus between the current skin disorders and the in-service 
skin disorders.  

As discussed above, the VCAA and its implementing law and 
regulation provide, generally, that an examination or opinion 
is necessary if the evidence of record contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an injury or disease in service, 
indicates that the claimed disability or symptoms may be 
associated with the established injury or disease in service 
or with another service-connected disability, but does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2005); 
see also Charles, 16 Vet. App. 370 (2002).

The Board acknowledges that the RO has made several attempts 
to arrange a VA examination of the veteran in order to obtain 
a medical opinion.  Due to the veteran's incarceration, he 
has been unable to report for examination.  However, VA has a 
statutory obligation to assist veterans in the development of 
their claims; and the duty to assist incarcerated veterans 
requires VA to tailor its assistance to meet the peculiar 
circumstances of confinement, as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  38 U.S.C.A. § 5107(a) (West 2002); Wood, 1 
Vet. App. at 193; Bolton, 8 Vet. App. at 191.

While it appears unlikely that a VA examination can be 
arranged in the foreseeable future, and while the veteran has 
expressed strong reservations with respect to obtaining a 
medical opinion from the medical staff at his correctional 
institution, the record contains a sizable number of recent 
treatment records, which reflect the nature and current 
severity of any skin disorders.  A medical opinion based on a 
records review could be obtained without the veteran's 
release for examination, and the Board finds that such an 
opinion would be a reasonable accommodation in this case.  

Accordingly, the issue of entitlement to service connection 
for skin disability is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his claimed skin disability 
or the identifying information and any 
necessary authorization to enable the VA 
to obtain such records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

3.  Then, the RO or the AMC should 
arrange for a records review and opinion 
by a VA physician with appropriate 
expertise to determine the nature and 
etiology of any current skin disability.  
The claim folder must be made available 
to and reviewed by the examiner. 

The examiner should provide an opinion as 
to whether any currently diagnosed skin 
disability is at least as likely as not 
(at least 50 percent likelihood) related 
to the veteran's military service, or any 
disease or injury noted in the service 
medical records.  The rational for all 
opinions expressed must also be provided. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


